IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

KRISTOFER A. STANSEL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Petitioner,                           DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D13-2006

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 13, 2014.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Kristofer A. Stansel, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking belated appeal is denied on the merits.

LEWIS, C.J., THOMAS and OSTERHAUS, JJ., CONCUR.